          Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 1 of 6                                                                   PageID #: 7399
�HJP 187 CBev 02/1I) Exhibit andWitness I ist


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF HAWAll


                     United States of America                                                  FIRST AMENDED EXHIBIT
                                                                                               LIST
                                        V.
                         Anthony T. Williams                                                                           Case Number: 17-00101 LEK

PRESIDING JUDGE                                                    PLAINTIFF'S ATTORNEY                                      DEFENDANT'S ATTORNEY
Leslie E. Kobayashi                                         0      Kenneth Sorenson.Gregg Yates                              Pro Se, LR Isaacson Standby
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
2/3/2020                                                                                                                      AGALELEI ELKINGTON
 PLF.      DEF.        DATE            MARKED ADMITTE[                                                   DESCRIPTION OF EXHIBITS• AND WITNESSES
 NO.       NO         OFFERED
          2001                                                     Mall Wire -Hep Guinn - From Government Disc I

          2002                                                     Report of Investigation (ROI)· 6-3-15 from Government Disc I

          2003                                                     Anabel Cabebe 00 Report of Investigation from Government Disc i

          2004                                                     Henry Malinay 01 Report of Investigation from Government Disc 1

          2005                                                     Henry Malinay- Maui Clients- emails 9/27/13 and 9/28/13 from Govt Disc 1

          2006                                                     Barbara Williams ROI 7-12-16 from Govt Disc 1

          2007                                                     Barbara Williams MEI-CLOA Documents 02_mail_wire -00 Anthony Williams from Govt Disc 1

          2008                                                     Barbara Williams Certified Mail email, Kalena here w/ questions, CLOA letterhead email from Disc 1

          2009                                                     ROI- Julita Asuncion - from Govt Discovery Disc 1

          2010                                                      ROI - Virginia Trinidad - from Govt Discovery Disc 1

          2011                                                     ROI - Willie Ramelb-

          2012                                                     ROI - Mariethez Madamba

          2013                                                     ROI - Melvyn Ventura

          2014                                                     ROI - Evelyn & Arnold Subia

          2015                                                     Loreen Troxel - ROI -12-3-2015

          2016                                                     ROI -Asuncion - ROI -12-1-2015

          2017                                                     ROI Asuncion 2-16-16

          2018                                                     ROI - Hep Guinn - - 6-3-15

          2019                                                     ROI - Merlina Tabuyo

          2020                                                     Megan Crawley - SA FBI Application for Search Warrant from Discovery Disc 2

          2021                                                     1 B004-Legal documents redacted.pd! p.4-6,47-53 from Discovery Disc 3, CD1 of 2

          2022                                                      18010-Anabel Cabebe Realtor redacted.pdf p.1, 19-22, 44-48, 63-68, 70-74, 86-89, 129-130
* Include a notalion as to the locat10n of any exh1b1t not held with the case file or not ava1\able because of size.

                                                                                                                                     Page l of __1'--_ Pages
       Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 2 of 6                                           PageID #: 7400

%AO I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST - CONTINUATION
              United States            vs.               Anthony Williams                        lq)5961 LEK
 P .   DEF.     DATE     MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.   NO.     OFFERED

       2023                                Disc #3(1 of 2) CD1- 18010-Lenders Fraud & Violations.pdf (126 pages)


       2024                                Disc #3 (1 of 2) CD1- 1B012-US House of Representatives.pdf (all 36 pages)

       2025                                Disc #3(1 of 2) CD1- 1B015-Alea House-2015.pdf- p.57-62, 114-115, 140-148, 172-174

       2026                                Disc #3 (1 of 2) 001- 1B015.pdf- 211-220, 250-260, 279-291, 307-319, 324-328, 360-361

       2027                                Disc #3(1 of 2) CD1-1B017 -Barro Francisco.pdf- p. 115-120, 132-133, 190-191

       2028                                Disc #3(1 0f2) CD1- 1E1017- Laforteza Mary Reymundo.pdf p.11-16, 32-37, 48-67

       2029                                Disc #3(1 of 2) CD1- 113017 - Pajela Ernest.pdf p. 16-23, 28-84

       2030                                Disc #3(1 of 2) CD1- 1B017 Pillos Danilo Macrina.pdf p.6-13, 26-27

       2031                                Disc #3(1 of 2) CD1- 18020 - Misc Documents.pdf p. 2-6, 25

       2032                                Disc #3(1 of 2) CD1- 18021 Angie -(4 pages)

       2033                                Disc #3(1 of 2) CD1- 113021 - DCCA, p. 3-13, 23-26, 28-50

       2034                                Disc #3 (1 of 2) CD1- 18021- Red Binder p. 41, 53, 56-60, 62-76, 89-97, 99-103, 109-12

       2035                                Disc #3 (1 of 2) CD1- 18024- LLC Corporation p.2-9

       2036                                Disc #3(1 of 2) CD1- 16024 - Problems - 11 pages

       2037                                Disc #3 (1 of 2) CD1- 18025 - Common Law
                                                                                 , _ Office
                                                                                      ,     Documents - p.2-7, 18-32,

       2038                                Disc #3 (1 of 2) 001- 18028, Piros Cecillia Rey, p. 31-41, 68-75, 94-96, 148-150

       2039                                Disc #3 (1 of 2) CD1- 18028 - Subia Arnold p. 1-14, 55-67, 77-83, 169-174, 198-200

       2040                                Disc #3 (1 of 2) CD1- 1B028 - Troxel Loreen p. 3-13, 62-63, 68-73, 169-200

       2041                                Disc #3 (1 of 2) CD1- 113028 - Troxel Loreen UCC (13 pages)

       2042                                Disc #3(1 of 2) CD1- 1B028 - Ventura Melvyn, p. 3-8, 22-40, 98-100, 103-110

       2043                                Disc #3 (1 of 2) 001- 1B028- Ventura UCC (3 pages)

       2044                                Disc #3(1 of 2) CD1- 113028 - DCCA (18 pages)

       2045                                Disc #3(1 of 2) CD1-113029 - Dumlao, p.5-33.. 78-80, 85, 212-221

       2046                                Disc #3(1 of 2) CD1- 1B029 Laforteza, p. 213-230, 232-237, 287, 346-360

       2047                                Disc #3 (1 of 2) CD1- 1E3029 Laforteza UCC (17 pages)

       2048                                Disc #3 (1 of 2) CD1- 113029 Malinay (all 29 pages)

       2049                                Disc #3 (1 of 2) 001- 18030 Asuncion (all 16 pages)


                                                                                                   2              6
                                                                                            Page             of               Pages
        Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 3 of 6                                             PageID #: 7401

e5J.A0 I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
                United States             VS.               Anthony Williams                     0%69ol LEK
 PLF.    DEF        DATE    MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO      Na       OFFERED

        2050                                  Disc #3 (1 of 2) CD1 113029 - Dumlao, p. 5-33„ 78-80, 85, 212-221


        2051                                  Disc #3(1 of 2) CD1 18029 Laforteza, p. 213-230, 232-237, 287, 346-360

        2052                                  Disc #3(1 of 2) CD1 16029 Laforteza UCC (17 pages)

        2053                                  Disc #3 (1 of 2) CD1 1B029 Malinay (29 pages)

        2054                                  Disc #3(1 of 2) CD1 18030 Asuncion (16 pages)

        2055                                  Disc #3 (1 of 2) CD1 1B030 Asuncion UCC, p. 73 & 248

        2056                                  Disc #3(1 of 2) CD1 113031 Elohim (124 pages)

        2057                                  Disc #3 (1 of 2) CD1 16031 Misc Documents, p. 39-42, 50, 91-92, 127-148

        2058                                  Disc #3(1 of 2) CD1 18032, MEI mortgage-Palm Beach p. 12-20, 65, 78-88, 117-122, 144-149

        2059                                  Disc #3 (1 of 2) CD1 1E1032 Priority Mail Envelope p. 5-8, 72-130

        2060                                  Disc #3(2 of 2) CD2 18035 CACE-09-27526 Volume 2 p.50-135

        2061                                  Disc #3(2 of 2) CD2 - CLOA letter to OCP p.21

        2062                                  Disc #3(2 of 2) CD2 -113035- Hickenbottom Donna Mae-11-11-2014 p.81-96, 101-151

        2063                                  Disc #3(2 of 2) CD2 -16035- Hickenbottom Donna Mae-11-28-2014 p. 134-189, 204-225

        2064                                  Disc #3 (2 of 2) CD2 - 18035-Misc Documents, p. 48-54, 66-73, 341-346, 355

        2065                                  Disc #3(2 of 2) CD2 - 18035-Misc Folders p.1-4,47

        2066                                  Disc #3 (2 of 2) CD2 - 1E3040- Cabebe Anabel p.16-38

        2067                                  Disc #3 (2 of 2) CD2 - 113040-Madamba Nelson p.27-32, 61-63, 93-121

        2068                                  Disc #3(2 of 2) CD2 - 113040-Ramirez Esther, p. 1-27, 44-46, 73-76, 146-149

        2069                                  Disc #3(2 of 2) CD2 - 18040-Ventura p. 116-117, 160-189, 195-199, 205-220,225-235, 242-244

        2070                                  Disc #3(2 of 2) CD2 - 18041-Chavez Jorge (22 pages)

        2071                                  Disc #3(2 of 2) CD2- 18041-Giles Elevila p.15-45

        2072                                  Disc #3 (2 of 2) CD2 - 13041-Subia Evelyn p.1-3, 22-26

        2073                                  Disc #3 (2 of 2) 0D2 - 13041-Vincent Insolada (all 61 pages)

        2074                                  Disc #3 (2 of 2) CD2 - 1E3043-Business Documents p.41-48

        2075                                  Disc #3 (2 of 2) CD2 - 18045-Anthony-p. 13-19, 53-64

        2076                                  Disc #3(2 of 2) CD2 - 18045-Misc Documents p.6-11, 42-47, 57-61


                                                                                                       3               6
                                                                                               Page               of        Pages
        Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 4 of 6                                             PageID #: 7402

tta.A0 I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
                United States             vs.                Anthony Mitchell                     155ti9oi LEK
 PLF    DEF        DATE
 NO     NO        OFFERED   MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES

        2077                                  Disc #3 (2 of 2) CD2 - 18046- Envelopes, p.47-64, 65-71, 109-11, 215-226


        2078                                  Disc #3(2 of 2) CD2 -16046- Priority Mail Envelope, p. 1-7, 95-125, 129-226, 591-594

        2079                                  Disc #3 (2 of 2) CD2 - 16047-AIM FLY Protection (10 pages)

        2080                                  Disc #3 (2 of 2) CD2 - 16047-Hicks John (203 pages)

        2081                                  Disc #3 (2 of 2) CD2- 16048-Affidavit p. 2-5

        2082                                  Disc #3(2 of 2) CD2 - 16048-Law Certification Affidavit (13 pages)

        2083                                  Disc #3 (2 of 2) CD2 - 1B050-ATW File p. 1-12

        2084                                  Disc #3 (2 of 2) CD2 - 16050-ATW Misc File (17 pages)

        2085                                  Disc #3 (2 of 2) CD2 - 16050-Common Law Office of America (10 pages)

        2086                                  Disc #3(2 of 2) CD2 - 16050-Elks Club (112 pages)

        2087                                  Disc #3 (2 of 2) CD2 - 16050-Krakkauer Dean Robbin (33 pages)

        2088                                  Disc #3 (2 of 2) CD2 - 113050-Misc Documents (26 pages)

        2089                                  Disc #3(2 of 2) CD2 - 16050-Misc Blue Folder 1 p.3-220

        2090
                                              Disc #3 (2 of 2) CD2 - 16051-Website (7 pages)

        2091
                                              Disc #3 (2 of 2) CD2 - 16052-Mortgage Documents p. 123-125

        2092
                                              Disc #3 (2 of 2) CD2 - 16054- Certified Mail envelopes p.1-34, 77-78. 139, 159

        2093                                                                                                                           ,
                                              Disc    (2 of 2)002 - 18054 Legal Documents p1-24, 183-210, 212413, 238-284, 301492
                                                       -
        2094
                                              Disc #3 (2 of 2) CD2 - 18055-Fedex Box 2, p. 1-20, 21-37, 38-44, 45-136

        2095
                                              Disc #3(2 of 2) CD2 - 113060-Completed UCC p.6, 13-16, 23-31

        2096
                                              Disc #3 (2 of 2) CD2 - 16060-Misc Folders p. 1-60, 224, 262-267

        2097
                                              Disc #3(2 of 2) CD2 - 18062-Business Documents p.37

        2098
                                              Disc #3, CD 6 -346, part 3(10 pages)

        2099
                                              Disc #3, CD 6 - 346, part 4(33 pages)

        2100
                                              Disc #3, CD 6 -346, part 5(3 pages)

        2101
                                              Disc #3, CD 6 -346, part 6(14 pages)

        2102
                                              Disc #3, CD 6 -346, part 7(18 pages)

        2103
                                              Disc #3, CD 6 -346, part 10(19 pages)


                                                                                                      4              6
                                                                                               Page             of             Pages
        Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 5 of 6                                               PageID #: 7403

rut AO I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
                United States            VS.                AnthonyWilliams                         eifiNg00101 LEK
 PLR     DEF.       DATE    MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     Na       OFFERED
        2104
                                              Disc #3, CD 6-346- part 11(32 pages)

        2105
                                              Disc #3, CD 6-346- part 15(20 pages)

        2106
                                              Disc #3 CD 6-346-part 18(22 pages)

        2107
                                              Disc #3, CD 6- 346- part 22 Assn of Mort., Brian Bly, Crystal Moore

        2108
                                              Disc #3, CD 6- 346- part 23.2 Trial by jury p 57-93

        2109
                                              Disc #3, CD 6-346- part 31(11 pages)

        2110
                                              Disc #3, CD 6- 346- part 32 (5 pages)

         2111
                                              Disc #3, CD 6-346-part 33(7 pages)

        2112                                  Disc #3, CD 6- 346- part 31(11 pages)

        2113                                  Disc #3, CD 6- 346- part 34(7 pages)

        2114
                                              Disc #3, CD 6- 346- part 35 p. 1-8, p.60-68

        2115                                                               . .
                                              Dpsq#3 C06- 346- part 38.2 (32 page's)

        2116
                                              Disc #3, CD 6- 346- part 38.4 (28 pages)

        2117
                                              Disc #3, CD 6- 346- part 38.5 (35 pages)

        2118
                                              Disc #3, CD 6- 346- part 39 (46 pages)

        2119
                                              Disc #3, CD 6- 346- part 42 (52 pages)

        2120
                                              Disc #3, CD 6- 346- part 45 (21 pages)

        2121                                   Item #01 1 Essential Hits Mixed by Pete Tong (Mixed Bundle)
          A
        2121                                   Item #02 VTS_01_1
          B
        2121                                   Item #03 VTS_01_2
          C
        2121                                   Item #04 VT3_01_3
         D
        2121                                   Item #05 Inteview with Williams 1st_phone_call
          E
        2121                                   Item #06 Anthony Confronts FBI part 3
          F
        2121                                   Item #07 ANTHONY WILLIAMS JAILED - LOSING CIVIL RIGHTS
         G
        2121                                   Item #08 Calls from Hawaii Federal Prison
          H
        2121                                   Item #09 Conspiract to Frame Hero Anthony
          I
        2121                                   Item #10 Hit News Piece Would you take legal advice
          J

                                                                                                       5                 6
                                                                                                Page                of       Pages
        Case 1:17-cr-00101-LEK Document 845 Filed 01/31/20 Page 6 of 6                                               PageID #: 7404

et AO I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
                                                                                                          E NO.
               United States             vs.                   Anthony Williams                     CAS
                                                                                                     CR 17-00101 LEK
 PLE    DEF       DATE
 NO.    NO.      OFFERED   MARKED ADMITTED                                     DESCRIPTION OF EXHIBITS AND WITNESSES

        2121
                                                 Item #11 Interview with Anthony
         K
        2121                                 -      -
                                                 Item #12 Interview with Rosy
         L
        2121
         M                                       Item #13 Sheriff Eviction Standoff

        2121
                                                 Item #14 Williams has been thrown into the HOLE
         N
        2121
                                                 Item #15 FBI HAWAII CONSPIRACY 2 of 2, Anthony Williams framed and assaulted
         0

        2122                                     CV for Dr. Michael P. Brannon

        2123                                     Report of Dr. Michael P. Brannon

        2124                                     CV for Dr. Leonard Horowitz

        2125                                     CV for Mr. Robert Young

        2126                                     11.06.18 Letter from Howard Luke - HSBA - to Rosy Esprecion Thomas

        2127                                     01.08.20 Notice of Dismissal of Anthony Williams v. State of Florida - Case No. 5C20-18

        2128                                     04.02.19 Letter from City of Honolulu [Socrates Bratakos] to Anthony Williams

        2129                                     04.22.19 Letter from USDOJ [Initial Processing Unit/Internal Affairs] to Anthony Williams

        2130                                     09.19.16 Cease and Desist Order from the State of CA [Kellen Martz] to Anthony Williams

       2131                                      09.26.16- Handwritten letter from AW to Kellen Martz

       2132                                      11.08.16 - Handwritten letter from AW to Kellen Martz

       2133                                      Better Business Bureau printout re Common Law Office of America

       2134                                      Civil Rights Complaint - Williams v. State of Hawaii, et al. - Case No. 16-01363

       2135                                      Application for Registration of Trade Name- Mortgage Enterprise Investments

       2136                                      First Amended Amended Complaint - Williams v. State of Hawaii, et al. - 16-00411




                                                                                                          6             6
                                                                                                  Page             of               Pages
